         Case 1:21-cv-00100-EGS Document 28 Filed 01/31/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                              )
NANCY GIMENA HUISHA-HUISHA, et al.,           )
                                              )
Plaintiffs,                                   )
                                              )
                                              )
v.                                            )
                                              ) No. 1:21-CV-00100-EGS
DAVID PEKOSKE, Acting Secretary of Homeland   )
Security, in his official capacity, et al.,   )
                                              )
Defendants.                                   )
                                              )


     PLAINTIFFS’ EMERGENCY MOTION FOR STAY OF REMOVAL OF THE FILS
       AIME, LADOUCEUR, LOUIS, MYRTIL, SABINO, AND SANTOS DE PAULA
                                FAMILIES
         Case 1:21-cv-00100-EGS Document 28 Filed 01/31/21 Page 2 of 4




       Plaintiffs respectfully seek an emergency stay of removal for six additional families—the

Fils Aime, Ladouceur, Louis, Myrtil, Sabino, and Santos de Paula families—that are members of

the proposed Class in this case. All six families are potentially in danger of imminent

expulsion as early as the evening of Monday, February 1, 2021 or the early morning of

Tuesday, February 2, 2021.

       The six families and their identification numbers are:

   •   Evens Fils Aime (SID 369-703-977), Shnaidere Altenord (SID 369-703-992), and their

       minor child A.F.A.A. (SID 369-704-002);

   •   Rijkaard Ladouceur (SID 369-690-928), Miralia Fleurima (SID 369-690-930), and their

       minor children N.F. (SID 369-690-940) and B.R.L.F. (SID 369-690-944);

   •   Frenzy Joseph Louis (SID 369-627-368), Rose Maria Bien-Aime (SID 369-627-371), and

       their minor child H.G.L. (SID 369-627-374);

   •   Djimytoo Myrtil (SID 369-705-242), Lunda Odilus (SID 369-705-228), and their minor

       child M.Y.M.O. (SID 369-705-252);

   •   Eric Lenes Sabino (SID 369-694-161), Elisandra de Lima Borges (SID 369-694-170),

       and their minor children K.C.S.B. (SID 369-694-176) and K.V.S.B. (SID 369-694-183);

   •   Josimar Santos de Paula (SID 369-695-923), and his minor child K.V.S.D.P. (SID 369-

       695-934).

       As the Court is aware, the families in this case are subjected to the Title 42 Process, and

the Court has previously stayed the removal of ten families. Counsel for Plaintiffs recently

became aware of the six families at issue in this Motion, who are likewise being subjected to the

Title 42 Process and are part of the proposed Class in this case. Given their potentially




                                                 1
            Case 1:21-cv-00100-EGS Document 28 Filed 01/31/21 Page 3 of 4




imminent removal, Plaintiffs respectfully seek an emergency stay of removal for these

families.

        A stay of removal is amply warranted. For all the reasons explained in Plaintiffs’ prior

motions for stays of removal, which the Court granted, the Fils Aime, Ladouceur, Louis, Myrtil,

Sabino, and Santos de Paula families have a strong likelihood of success on the merits to their

challenge to the Title 42 Process. See ECF No. 5-1 at 7-15. And the equities likewise tip sharply

in favor of a stay here. See id. at 4-7. As set forth in the accompanying declarations, all six

families fled to the United States seeking humanitarian protection, and are in grave danger of

persecution and other harm if they are summarily expelled. Moreover, as this Court previously

explained, the threatened expulsion of noncitizens in violation of their statutory rights to “apply for

asylum or withholding of removal” is itself irreparable, as “[o]nce expelled from the United States

and outside the jurisdiction of the Court, it is not clear that a remedy can be provided.” P.J.E.S. v.

Wolf, __ F. Supp. 3d. ___, No. 20-CV-2245-EGS, 2020 WL 6770508, at *13 (D.D.C. Nov. 18,

2020).1 By contrast, the government will suffer minimal prejudice from a stay of removal of these

families, particularly where removing them is ultra vires and contrary to the statutes Congress

enacted. See ECF No. 5-1 at 7; J.B.B.C. v. Wolf, No. 20-CV-1509-CJN, 2020 WL 6041870, at *8

(D.D.C. June 26, 2020).

        On Saturday, January 30, 2021, counsel for Plaintiffs contacted counsel for Defendants

Sean Tepe regarding these six families. Defendants stated that they oppose this motion.




1
 On Friday, January 29, 2021, a motions panel of the D.C. Circuit stayed the P.J.E.S.
preliminary injunction pending appeal and expedited the appeal, in a per curiam order without
opinion. See Order, P.J.E.S. v. Pekoske, No. 20-5357 (D.C. Cir. Jan. 29, 2021), Doc. # 1882899.


                                                    2
         Case 1:21-cv-00100-EGS Document 28 Filed 01/31/21 Page 4 of 4




                                        CONCLUSION

       The Court should issue a stay of the removal of Fils Aime, Ladouceur, Louis, Myrtil,

Sabino, and Santos de Paula families, as identified above.


Dated: January 31, 2021                          Respectfully submitted,

                                                    /s/ Celso J. Perez_____________________
 Stephen B. Kang*                                   Celso J. Perez (D.C. Bar No. 1034959)
 Cody Wofsy*                                        Lee Gelernt*
 Morgan Russell*                                    Daniel A. Galindo*
 American Civil Liberties Union Foundation,         Omar Jadwat*
 Immigrants’ Rights Project                         Ming Cheung*
 39 Drumm Street                                    American Civil Liberties Union Foundation,
 San Francisco, CA 94111                            Immigrants’ Rights Project
 Tel: (415) 343-0770                                125 Broad Street, 18th Floor
                                                    New York, NY 10004
 Andre Segura                                       Tel: (212) 549-2600
 Kathryn Huddleston
 Rochelle Garza                                     Robert Silverman*
 Brantley Shaw Drake                                Irit Tamir*
 American Civil Liberties Union Foundation          Oxfam America
 of Texas, Inc.                                     Boston, MA 02115, Suite 500
 5225 Katy Freeway, Suite 350                       Tel: (617) 482-1211
 Houston, Texas 77007
 Tel: (713) 942-8146                                Scott Michelman (D.C. Bar No. 1006945)
                                                    Arthur B. Spitzer (D.C. Bar No. 235960)
 Tamara F. Goodlette*                               American Civil Liberties Union Foundation of
 Refugee and Immigrant Center for                   the District of Columbia
 Legal Education and Legal Services                 915 15th Street NW, Second Floor
 (RAICES)                                           Washington, D.C. 20005
 802 Kentucky Avenue                                Tel: (202) 457-0800
 San Antonio, TX 78201
 Tel: (210) 960-3206                                Jamie Crook (D.C. Bar No. 1002504)
                                                    Karen Musalo
 Karla M. Vargas**                                  Center for Gender & Refugee Studies
 Texas Civil Rights Project                         200 McAllister St.
 1017 W. Hackberry Ave.                             San Francisco, CA 94102
 Alamo, Texas 78516                                 Tel: (415) 565-4877
 Tel: (956) 787-8171
                                                    Attorneys for Plaintiffs

                                                    *Pro hac vice application forthcoming
                                                    **Admitted pro hac vice



                                                3
